UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4872


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUAN JARAMILLO-JIMENEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cr-00342-CCE-1)


Submitted:   April 28, 2014                   Decided:   May 13, 2014


Before KING, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,   North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Angela H. Miller, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Juan    Jaramillo-Jimenez            appeals        the    district   court’s

judgment      and     commitment      order       entered      after      his    supervised

release was revoked.            The court sentenced Jaramillo-Jimenez to

serve eighteen months’ imprisonment consecutive to the sentence

he was serving at the time.                 He contends that the sentence was

substantively unreasonable.             Finding no error, we affirm.

              The district court has broad discretion when imposing

a    sentence      upon   revoking      a    defendant’s           supervised       release.

United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                                 We

will affirm the sentence if it is within the statutory maximum

and is not “plainly unreasonable.”                   United States v. Crudup, 461
F.3d 433, 438 (4th Cir. 2006).                     We first consider whether the

sentence is procedurally or substantively unreasonable.                               Webb,
738 F.3d     at    640.      A   revocation           sentence        is     procedurally

reasonable if the district court considered the advisory policy

statement       range     and   the     §     3553(a)        factors       applicable    to

supervised release revocation.                    Crudup, 461 F.3d at 438-40.              A

sentence      is     substantively      reasonable           if    the    district    court

stated    a     proper    basis     for     concluding         the      defendant    should

receive the sentence imposed, up to the statutory maximum.                              Id.

at    440.         Only   if    a     sentence          is   found       procedurally    or

substantively        unreasonable       will       we    then      decide     whether   the

sentence is plainly unreasonable.                  Id. at 439.

                                              2
             In ordering the sentence at issue, the district court

properly considered Jaramillo-Jimenez unwillingness to abide by

the terms of supervision, see United States v. Moulden, 478 F.3d
652,   655   (4th     Cir.     2007),   and   the   need    to     deter     further

violations of supervised release.                See Webb, 738 F.3d at 642.

Because   the   court    stated    a    proper   basis   for     the    consecutive

eighteen month sentence, we find no error.

             Accordingly, we affirm the district court’s judgment

and commitment order.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this    court   and   argument     would       not   aid   the

decisional process.

                                                                             AFFIRMED




                                         3